Title: From George Washington to Benjamin Harrison, Sr., 4 March 1783
From: Washington, George
To: Harrison, Benjamin, Sr.


                        
                            Dear Sir,
                            Newburgh 4th March 1783
                        
                        Your favor of the 31st of Jany came to my hands the Post before last, & the acct from Genl Lavalette
                            by the last Post. Upon the receipt of the latter, your Letter & Lavalettes acct was sent to Sir Guy Carleton with
                            a request to remit the money to Colo. Smith at Dobbs’s Ferry; who is desired to forward it to the Chevr de la Luzerne at
                            Philadelphia.
                        You ask what my expectations of Peace are? I answer, I am scarcely able to form any ideas on the subject,
                            since I have seen (what is called, for we have no authentic acct of its being so) the Kings Speech; & the variety
                            of contradictory reports respecting the Negociations for it. The Enemy in New York are as impatient, and as much in the
                            dark as we are on this occasion; not having received a Packet for more than two Months. Although I cannot give you a
                            decided opinion, under present appearances, I will transcribe the answer I gave about the first of Jany to a question
                            similar to yours, from a Gentleman of my acquaintance in Maryland, or rather the decision, if any, unannounced, I see no
                            occasion to depart from.
                        "My opinion of the matter, ever since the death of the Marqs of Rockingham and the cecession of Mr Fox, Burke
                            &ca has been uniformly the same; and no late European Accts that I have met with has given me cause to alter it.
                            it is, that no Peace would take place before the meeting of the British Parliament; and that then it would depend upon the
                            influence of the Crown, & strength of the contending Parties. that previous to the Session, the British
                            Negociators would be employed at Intrigue—In an investigation of Powers—hearing propositions—& probing the
                            intentions of the Belligerent powers to the bottom—the latter being accomplished, the Minister (Lord Shelburne) if he
                            found himself upon slippery ground, or that the voice of the People was loud for Peace, would inform the Parliament that
                            after many Months in Negociation such are the best terms he can obtain. and as they involve consequences of the greatest
                            national concern, & have been the Subject of Seven years war & debate—it now rests with Parliament to
                            accept them—or provide vigorously for the prosecution of the War—this places the matter upon the broadest Basis—removes
                            responsibility from his door. & blunts the edge of opposition, which otherwise I am perswaded would be very keen.
                        "The King having by his Letters Patent (copy of which I have seen) authorized Mr Oswald to treat with any
                            Commissioner or Commissioners from the United States of America, is certainly a great point
                            gained; but it was unavoidable on the part of England; as our Commissioners would not enter upon business with Mr Oswald
                            without—and the Minister dared not to meet the Parliamt without having attempted something under the Peace Bill which
                            passed the Session before—upon the whole I am of opinion that the terms of Peace were agreed on before the Adjournment for
                            the Christmas Hollidays, or that we shall have at least another Campaign—How well the States
                            are provided for the continuance of the War let their Acts & policy answer. The Army as usual is without pay—and a
                            great part of the Soldiery without shirts. and though the patience of them is equally thread bare, the States seem
                            perfectly indifferent to their cries. in a word, if one was to hazard for them an opinion upon this subject, it would be
                            that the Army had contracted such a habit of encountering difficulties & distress—and of living without money,
                            that it would be impolitic & injurious to introduce other customs in to it."
                        What, my dear Sir, could induce the State of Virginia to rescind its assent to the Impost Law? How are the
                            numerous Creditors of the public in Civil life & the Army to be paid if no regular and certain funds are
                            established to discharge the Interest of Monies borrowed for these purposes? and what Tax can be more just or better
                            calculated to answer the end than an Impost? The alarm Bell, which has been rung with such a tremendous sound by the State
                            of Rhode Island, to shew the danger of entrusting Congress with Money, is too selfish & feutile to require a
                            serious answer. Congress are in fact, the People—they return to them at certain short periods—are amenable at all times
                            for their conduct—and subject to a recall at any moment—What interest therefore can a man have, under these circumstances
                            distinct from his Constituents—can it be supposed, that with design, he would form a junto, or pernicious Aristocracy that
                            would operate agt himself; in less than a month perhaps, after it was established? I cannot conceive it. but from the
                            observations I have made in the course of this War (and my intercourse with the States in their United as well as seperate
                            capacities has afforded ample oppertunities of Judging) I am decided in my opinion, that if the powers of Congress are not
                            enlarged, & made competent to all general purposes, that the Blood which has been
                            spilt—the expence that has been incurred—& the distresses which have been felt, will avail nothing and that the
                            band, already too weak, wch holds us together, will soon be broken; when anarchy & confusion will prevail.
                        I shall make no apology for the freedom of these Sentiments. they proceed from an honest heart, altho’ they
                            may be the result of erroneous thinking. they will at least prove the sincerity of my friendship, as they are altogether
                            undisguised. With the greatest esteem & regard I am—Dr Sir Yr most Obed. & Affectt. Hble Servt
                        
                            Go: Washington
                        
                    